—In an action for a declaratory judgment, injunctive relief, and to recover damages due to the defendants’ refusal to approve a sublease of the plaintiff’s cooperative apartment, the plaintiff appeals from an order of the Supreme Court, Nassau County (Kutner, J.), dated April 7, 1994, which, inter alia, granted the defendants’ motion for summary judgment declaring that the plaintiff had breached her proprietary lease and that approval of the subtenancy was properly denied, and determining that the defendants were entitled to an award of reasonable attorney’s fees.
*401Ordered that the order is affirmed, with costs.
Upon our review of the record, we find that the Supreme Court properly concluded that no question of fact exists with respect to the defendants’ refusal to approve the plaintiff’s sublease of her cooperative apartment (see, Matter of Levandusky v One Fifth Ave. Apt. Corp., 75 NY2d 530, 540; Joint Queensview Hous. Enter, v Balogh, 174 AD2d 605). Furthermore, under the terms of the proprietary lease, the Supreme Court properly determined that the defendants are entitled to an award of reasonable attorney’s fees. Ritter, J. P., Pizzuto, Santucci and Krausman, JJ., concur.